STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                           NO.     2022      CW    1275

VERSUS


DYLAN      PIZZOLATO


           CONSOLIDATED             WITH


PRISCILLA            NOEL    LEFEBURE


VERSUS


                                                                           NOVEMBER               29,       2022
DYLAN      JACOB       PIZZOLATO




In   Re:             Katherine         Reznik          Benoit,          applying           for     supervisory
                     writs,     Family           Court    in     and     for     the        Parish      of     East
                     Baton    Rouge,       No.     217897      c/ w    218072.




BEFORE:              WHIPPLE,       C. J.,    GUIDRY      AND    WOLFE,        JJ.


        WRIT         AND     STAY    GRANTED.            Execution        of     the       amended      sentence

imposed         in    open    court      on      November       15,     2022   is     stayed pending            the
appeal          of     the      August           29,     2022         judgment        and        the    sentence


resulting therefrom.

                                                         VGW
                                                         JMG
                                                         EW




COURT      OF   APPEAL,        FIRST       CIRCUIT




      DEPUTY          CLERK    OF    COURT
                FOR    THE    COURT